Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Response to Arguments
Applicant’s arguments in the Remarks filed on 3/3/22 have been considered but are moot because of the new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9, 11-12, 14-16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cui et al, U.S. 10,505,870 (hereinafter Cui).

	As per claim 1, Cui teaches the invention as claimed for a method implemented by a workflow engine comprising:
obtaining data from a plurality of distributed probes and network functions, NF, in one or more datacenters associated with a 5G core, 5GC, network, wherein the data relates to Lifecycle management in the 5GC network and includes telecom data from the distributed probes and computing data from the NF (col. 18, lines 19-65; col. 13, lines 26-46; fig. 1; col. 19, lines 55-60; col. 20, lines 38-57e.g., obtaining data from network/resource/VNFs regarding problem/congestion/outage; obtaining data from network function (e.g. MGW) of requested server; col. 4, line 47-col. 5, line 15; col. 6, lines 8-11; col. 8, lines 37-41; col. 11, lines 41-44)
responsive to analyzing and correlating the telecom data and the computing data to detect anomalies that impact the lifecycle management (col. 20, lines 46-58; col. 12, liens 15-36, e.g., responsive to analyzing and correlating the outage/congestion and service provided to determine adequate network resource/insufficient resource/exceed available resource), generating an alarm based on the analyzing based on detection of an anomaly that impacts the lifecycle management (col. 6, lines 8-11, 35—38; col. 21, lines 50-53; col. 20, lines 46-58, e.g., generating a command (i.e., alarm) to instantiate additional VNFs); and 
creating a workflow based on the alarm (col. 6, lines 8-11, 35—38; col. 21, lines 50-53; col. 20, liens 46-58) and pushing the workflow to the 5GC network via an orchestrator, wherein the workflow includes automatically instantiating at least one distributed probe as a virtual network function, VNF, during operation of the 5GC network (col. 11, lines 63-67; col. 20, lines 46-57), for obtaining data (col. 18, lines 19-65; col. 13, lines 26-46), and wherein the at least one distributed probe is located in any of a user plane, UP, a control plane, CP, a radio access network, RAN, and a fiber network (col. 5, line 53-col. 6, line 11; col. 10, lines 44-52; col. 11, lines 41-47, e.g., SDN controller interacts with orchestrator to instantiate resources/VNFs in core network such as GW for control plane, user plane)

As per claim 3, Cui teaches the invention as claimed in claim 1 above.  Cui further teach comprising obtaining the data from the plurality of distributed probes and the NF via a monitoring system that implements the workflow engine and is connected to the plurality of distributed probes and the NF (fig. 1; col. 6, lines 8-11, 35-38; col. 21, lines 50-53; col. 20, lines 46-58, e.g., controller monitors/obtains data from VNFs/resources/network functions/MGW and instantiate VNF/resources)

As per claim 5, Cui teaches the invention as claimed in claim 1 above.  Cui further teach wherein the plurality of distributed probes include cloud network functions, CNFs, that include any of user plane, UP, probes, control plane, CP, probes, radio access network, RAN, probes, and fiber probes (col. 19, lines 32-41; col. 5, line 53-col. 6, line 11; col. 10, lines 44-52; col. 11, lines 41-47).

As per claim 7, Cui teaches the invention as claimed in claim 1 above.  Cui further teach wherein the workflow is one of removing a probe, recreating NFs, assigning resources to NFs, or migrating NFs, a modify operation and a custom operation, each for a cloud network function, CNF, in the 5GC network, a custom operation to instantiate a new virtual network function, VNF, in the 5GC network, via the orchestrator, and instantiating an active verifier to trigger messages in the 5GC network to determine functionality and performance (col. 20, lines 46-58).

As per claim 8, Cui teaches the invention as claimed in claim 1 above.  Cui further teach wherein the obtaining, the generating, and the creating are performed in real-time during operation of the 5GC network (col. 13, lines 26-46; col. 11, lines 63-67).

As per claims 9 and 16, they are rejected for the same reason set forth in claim 1 above.  

As per claims 11 and 18, they are rejected for the same reason set forth in claim 3 above.

As per claims 12 and 19, they are rejected for the same reason set forth in claim 5 above.

As per claims 14 and 20, they are rejected for the same reason set forth in claim 7 above.
As per claim 15, it is rejected for the same reason set forth in claim 8 above.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cui.

As per claim 4, Cui teaches the invention as claimed in claim 3 above.  Although Cui teaches wherein monitoring system and the workflow engine communicate through OpenFlow in a cloud environment (col. 9, lines 1-2; col. 11, lines 8-11; col. 18, lines 25-30; col. 19, lines 32-41), however, Cui does not specifically teach communicate through application programming interfaces, APIs.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include OpenFlow APIs such as southbound/northbound APIs for communication between devices in Cui’s system in order to allow OpenFlow standard interfaces for monitoring/collecting of data, thus improving the monitoring system of Cui’s system.

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Maes, WO 2015/065368.

As per claim 2, Cui teaches the invention as claimed in claim 1 above.  Cui does not specifically teach topology and orchestration specification for cloud applications.  Maes teach comprising the orchestrator receiving the workflow as a topology and orchestration specification for cloud applications, TOSCA, template and triggering the workflow as a custom lifecycle management operation ([0083], “Further, the present systems and methods may use topology and orchestration OASIS specification for cloud applications (TOSCA), a cloud computing standard to express topologies. in this example, the policies (303} and LCMAs (204) are added to a TOSCA-based topology.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mae’s teaching with Cui’s system in order to allow a cloud computing standard to describe the topology of network functions/resources in Cui’s system, thus improving the management of network functions/resources in Cui’s system

As per claims 10 and 17, they are rejected for the same reason set forth in claim 2 above.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui in view of Karapantelakis et al, “DevOps for IoT Applications using Cellular Networks and Cloud” 

As per claim 6, Cui teaches the invention as claimed in claim 1 above.  Cui does not specifically teach wherein the NF are components configured to obtain the computing data in the data centers from a network data analytics function, NWDAF.  Karapantelakis teaches wherein the NF are components configured to obtain the computing data in the data centers from a network data analytics function, NWDAF (C. Implementation).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Karapantelakis’s teaching with Cui’s system in order to allow collected measurements to be use to improve the management of network functions in Cui’s system.

As per claim 13, it is rejected for the same reason set forth in claim 6 above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454